Citation Nr: 0211576	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service-connection for right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1955 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2000, a statement of the case was issued in March 2000, and a 
substantive appeal was received in March 2000.  The veteran 
testified at a personal hearing at the RO in April 2000.


FINDINGS OF FACT

1.  Although a right shoulder disorder was not noted at the 
time of the veteran's entry into service, clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
a right shoulder disorder existed prior to his entry into 
service.

2.  The right shoulder symptomatology noted during the 
veteran's service represented a temporary flare-up of the 
preexisting right shoulder disorder and not additional 
disability due to an inservice injury.

3.  There was no increase in severity of the preexisting 
right shoulder disorder during the veteran's active duty 
service.

4.  The veteran's recurrent dislocation, right shoulder, with 
tendinitis, including radiographic evidence of calcific 
bursitis, preexisted the veteran's service, was not 
aggravated by the veteran's service, nor is it otherwise 
related to his active duty service.



CONCLUSION OF LAW

Right shoulder disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1132, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the December 2001 supplemental statement 
of the case set forth the pertinent provisions of VCAA.  The 
Board therefore finds that the veteran has been informed not 
only of the types of evidence necessary to support his claim, 
but also of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA examinations in July and August 
1999, private medical records from Cigna Healthplans of 
California and Friendly Hills Healthcare Network, and a 
witness statement from the veteran's former employer.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Further, for purposes of this case it should be noted that a 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service, or where clear and unmistakable evidence 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Initially, the Board notes that a history or finding of a 
right shoulder disorder was not noted upon the veteran's 
enlistment examination dated in October 1955.  In the Report 
of Medical History, the veteran did not claim to have any 
history of a right shoulder disorder prior to service.  
Physical examination revealed no disorder of the upper 
extremities.  Since a right shoulder disorder was not noted 
on entrance examination, the Board finds that the veteran is 
therefore entitled to the presumption of soundness.  The 
question now becomes whether there is "clear and 
unmistakable (obvious or manifest) evidence" demonstrating 
that the disability existed prior to service, thus overcoming 
the statutory presumption of soundness.  38 C.F.R. § 
3.304(b); see also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).

Service medical records include copies of clinical reports 
which appear to document medical treatment in January 1956 
for a dislocated right shoulder.  In a January 1956 clinical 
record, the veteran reported slipping and falling in his 
barracks, causing a dislocation of his right shoulder.  The 
veteran stated that he first dislocated his right shoulder 
six to seven months prior during a boxing bout.  About two or 
three weeks prior to the January 1956 treatment, the veteran 
reported that he was boxing and received a blow on the same 
shoulder and had some pain since that time.  A radiographic 
examination revealed a minute calcific density lying above 
the glenoid joint and apparently in close contact with the 
acromion.  The density appeared to represent soft tissue 
calcification and maybe calcium in a bursa, however, it could 
not be ruled out that it was a small fracture.  The reported 
diagnosis was dislocation, recurrent, right shoulder, 
traumatic.  

A Board of Medical Survey reviewed the veteran's medical 
records and determined that the veteran was unfit for service 
and recommended that he be discharged from service. The Board 
of Medical Survey further concluded that the disqualifying 
disability was neither incurred in, nor aggravated by, a 
period of active duty service.  The January 1956 Report of 
Board of Medical Survey noted that the veteran had been 
informed of the contents of the Board's report and did not 
desire to submit a statement in rebuttal.  

After reviewing the pertinent service medical records, the 
Board believes it significant that the history of pre-service 
periods of right shoulder injury was apparently furnished by 
the veteran during the course of receiving medical treatment 
after entering service.  Under such circumstances, the 
history furnished by the veteran is deemed by the Board to be 
highly credible.  Moreover, such history provided during the 
course of treatment after entry into service is to be 
distinguished from history of a pre-service disorder provided 
by the veteran at the time of entrance examination.  
Regulation specifically provides that history of pre-service 
existence of conditions recorded at the time of entrance 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).  However, the United 
States Court of Appeals for Veterans Claims has held that, as 
a matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  

The main argument advanced by the veteran is that his current 
right shoulder disorder was first manifested in service.  In 
an April 2000 personal hearing, the veteran testified that he 
was a naïve 17 year-old who was told by his doctor in service 
that if his right shoulder disorder preexisted service, he 
would be sent home for convalescence.  The veteran stated 
that he then fabricated a story that his right shoulder 
injury preexisted service, expecting to be sent home for 
convalescence.  The veteran stated that he did not read some 
of the paperwork that he signed and later found out that he 
was being discharged.  He further testified that he continued 
to box after service and fought in the Golden Gloves in Los 
Angeles until he dislocated his right shoulder in the gym 
sometime in 1957. 

The Board recognizes the veteran's argument, however, the 
service medical records clearly show that the veteran signed 
a Statement Concerning the Finding of the Board of Medical 
Survey, stating that the veteran had been informed of the 
finding of the Board of Medical Survey and that the 
recommendation of the Board was that he was to be discharged 
from service.  The veteran also signed a Certificate Relative 
To A Full and Fair Hearing where the veteran certified that 
his rights under the law and the findings of the Board of 
Medical Survey were fully explained to him.  The veteran also 
failed to submit a statement in rebuttal to the findings of 
the Board of Medical Survey or its recommendation that he be 
discharged from service, despite being fully informed of 
both.  The veteran's argument that he was naïve and 
misrepresented into believing that fabricating a story of a 
preexisting injury would allow him to obtain convalescence 
time without being discharged from the military is 
contradicted by the clear evidence of these documents.  

The Board must also note here that the credibility of the 
veteran's current assertions would appear to be diminished by 
the very fact that he is now claiming that he fabricated a 
story during service to obtain a certain end result.  That 
the veteran was not truthful in dealing with service medical 
personnel certainly does not bolster the credibility of his 
current testimony. 

In sum, the Board is compelled to find that the opinion by 
the Board of Medical Survey, based on the history furnished 
by the veteran to treating military medical personnel, 
constitutes clear and unmistakable evidence of pre-service 
existence of a right shoulder disorder so as to rebut the 
presumption of soundness.  The Board notes here the fact that 
the veteran informed the military medical personnel that he 
experienced a right shoulder injury before service and also 
signed the documents verifying that he was aware of the 
findings of the Board of Medical Survey and their 
recommendation that he be discharged from service.  The 
military medical personnel reached a medical conclusion based 
on this history, and the Board finds that the opinion of the 
military medical personnel that the right shoulder disorder 
preexisted service is clearly and unmistakably supported by 
the totality of the evidence.

Having found that the right shoulder disorder preexisted 
service, the next question to be addressed is whether this 
preexisting right shoulder disorder was aggravated by the 
veteran's military service.  As noted earlier, temporary 
flare-ups during service without an overall worsening of the 
condition do not constitute aggravation of the disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further, 
in determining whether there was an increase in severity 
during service, the Board must look to all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Service medical records demonstrate that the veteran gave a 
history of injuring his right shoulder before service.  As 
noted above, the Report of Board of Medical Survey found that 
the veteran's right shoulder disorder was not aggravated by 
his active duty service.  Based on this evidence, it does not 
appear that the veteran aggravated his preexisting right 
shoulder disorder in service.  Moreover, the post-service 
evidence available does not suggest any increase in the 
underlying severity of the disorder during service.  None of 
the post-service medical records demonstrate evidence that 
his current right shoulder disorder was aggravated by 
service.  In fact, there is no medical opinion of record 
suggesting that his current right shoulder disorder was 
aggravated by service.  Furthermore, at his personal hearing, 
the veteran testified that he continued to box after service 
and dislocated his shoulder many times after service.  

After considering the available evidence pertaining to the 
nature and severity of the right shoulder disorder prior to 
service, during service, and after service, the Board finds 
that the right shoulder injury during service was essentially 
a flare-up of the preexisting right shoulder disorder and not 
indicative of any increase in the underlying right shoulder 
disorder.  The totality of the evidence shows that the 
veteran suffered dislocations prior to service as well as 
after service.  There is nothing to show that the underlying 
disability itself underwent any increase in severity during 
his relatively short period of active duty service.  The 
preponderance of the evidence is against a finding of any 
increase in severity during service.  The Board also notes 
here that there is no evidence of any separate or different 
right shoulder disability due to any injury during service.  

While the veteran may sincerely believe that his right 
shoulder disorder is related to his active duty service, he 
is not competent to offer opinions as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
the Board finds that the medical opinions offered by the 
medically trained individuals who comprised the Board of 
Medical Survey are more persuasive.  As discussed earlier, 
the Board believes the history furnished by the veteran at 
that time to be highly credible. While the veteran as a 
layperson was not competent to assert that he suffered from 
right shoulder disorder prior to service, he was competent to 
report the particulars of the pre-service right shoulder 
injury.  Trained military medical personnel were then able to 
conclude that he suffered from a right shoulder disorder and 
that the right shoulder disorder preexisted service.  Such 
matters of diagnosis and etiology were clearly within the 
realm of the military medical personnel.  Likewise, the Board 
believes that considerable weight should be given to the 
opinion of the Board of Medical Survey that the preexisting 
right shoulder disorder was not aggravated during service.  
Moreover, a review of evidence reveals no persuasive evidence 
of any increase in the severity of the right shoulder 
disorder.

To summarize, the Board finds that there is clear and 
unmistakable evidence that a right shoulder disorder 
preexisted the veteran's active duty service.  Further, the 
clear preponderance of the evidence is against a finding that 
there was an increase in the severity of the underlying right 
shoulder disorder during service, nor is it otherwise related 
to his active duty service.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination as to this 
issue.



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

